Beasley, Judge.
In Ft. Howard Paper Co. v. Hallisey, 221 Ga. App. 325 (471 SE2d *851231) (1996), we reversed the trial court’s affirmance of the award of workers’ compensation disability benefits to Hallisey. The Supreme Court granted certiorari and in Hallisey v. Ft. Howard Paper Co., 268 Ga. 57 (484 SE2d 653) (1997), reversed this Court’s judgment. Accordingly, our judgment in this case is vacated, and the judgment of the Supreme Court is made the judgment of this Court.
Decided June 17, 1997.
Before Judge Martin.
Brennan & Wasden, Marvin W. McGahee, for appellants.
Donaldson, Herndon, Bell & Metis, Thomas R. Herndon, for appellee.

Judgment affirmed.


Birdsong, P. J., and Blackburn, J., concur.